DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/3/2021, 07/13/2021, 11/08/2021, 09/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 15-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sykes (US 2015/0246369);

Sykes discloses in claim 1:  A drive circuit (see Figure 3, 5B and paragraphs 0034, 0035, 0039, 0040, 0045) for controlling a solenoid valve (i.e. the dosing injector 100 which is combined solenoid valve and pump per paragraph 0034) having a solenoid coil (110) and a poppet (therein per paragraph 0034) configured to translate therein, said drive circuit (300) comprising: a supply bus configured to couple the solenoid coil to a power supply and supply a coil current (see paragraph 0040, the HS control figure 3); a return bus configured to provide a ground path for the coil current (see paragraph 0040 and LS control figure 3); a flyback circuit coupled in parallel to only the solenoid coil, said flyback circuit comprising only a bipolar diode (130 figure 5B and see paragraph 0035, 0045 and the current flowing around in a loop operation (i.e. flyback circuit)); and a switch (320) coupled in series with the solenoid coil (110) and configured to couple and decouple the solenoid coil to said return bus (with the LS transistor switch 320 paragraph 0040.) 

Sykes discloses in claim 2 :  The drive circuit of claim 1, wherein said switch comprises a semiconductor device having drain-source voltage rating of at least a bus voltage for said supply bus plus a reverse breakdown voltage of said bipolar diode (the “reverse” breakdown voltage of the TVS diode (130) is 30 volts in paragraph 0035, the bus voltage is 12 V in paragraph 0040 and the drain-source voltage rating of the semiconductor switch is 60V  and see paragraph 0060, exceeding the sum of the former values.)

Sykes discloses in claim 7: The drive circuit of claim 1, wherein said bipolar diode comprises a bipolar transient voltage suppression diode (paragraph 0035.)

Sykes discloses in claim 15:  A method of controlling a solenoid valve (see Figure 3, 5B and paragraphs 0034, 0035, 0039, 0040, 0045) having a solenoid coil (110) and a poppet (therein per paragraph 0034) configured to translate therein, said method comprising: supplying a voltage to the solenoid coil over a supply bus (see paragraph 0040, the HS control figure 3); coupling the solenoid coil to a ground path over a return bus to translate the poppet to an opened position (see paragraph 0040 and LS control figure 3); decoupling the solenoid coil from the ground path to translate the poppet to a closed position (id); and directing a flyback current sourced from the solenoid coil through a flyback circuit coupled in parallel to only the solenoid coil (130 figure 5B and see paragraph 0035, 0045 and the current flowing around in a loop operation (i.e. flyback circuit)), the flyback circuit comprising only a bipolar diode (id).

Sykes discloses in claim 16: The method of claim 15, wherein coupling and decoupling the solenoid coil comprises closing and opening a semiconductor device coupled between the solenoid coil and the ground path (the “reverse” breakdown voltage of the TVS diode (130) is 30 volts in paragraph 0035, the bus voltage is 12 V in paragraph 0040 and the drain-source voltage rating of the semiconductor switch is 60V  and see paragraph 0060, exceeding the sum of the former values.)

Sykes discloses in claim 17:  The method of claim 16, wherein the semiconductor device has a drain-source voltage rating of at least a bus voltage for the supply bus plus a reverse breakdown voltage of the bipolar diode (the “reverse” breakdown voltage of the TVS diode (130) is 30 volts in paragraph 0035, the bus voltage is 12 V in paragraph 0040 and the drain-source voltage rating of the semiconductor switch is 60V  and see paragraph 0060, exceeding the sum of the former values.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-6, 8-11, 13, 14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sykes as applied to claims 1, 15 above, and further in view of Tojo (US 2004/0196092.)

Sykes discloses in claim 3: The drive circuit of claim 1 but does not disclose, although Tojo teaches: a charge pump circuit having at least one capacitor (C figure 2), said charge pump circuit configured to momentarily change a reference of said at least one capacitor coupled in series with the solenoid coil to boost a voltage applied across the solenoid coil (a charge pump circuit with a capacitor (C/CT1/CT2) that is charged by the coil current see paragraphs 0038 and 0039, which supplies a larger voltage to the solenoid valve paragraphs 0036 and 0043-0044, for the purpose of mitigating any loss of response time between signal intervals, thus reducing pwm lag time.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Tojo, for that of Sykes, a charge pump circuit having at least one capacitor as taught in Tojo, said charge pump circuit can momentarily change a reference of said at least one capacitor coupled in series with the solenoid coil to boost a voltage applied across the solenoid coil as taught in Tojo where a charge pump circuit with a capacitor can be charged by the coil current as taught in Tojo, and which can supply a larger voltage to the solenoid valve as taught in Tojo for that of Sykes, all for the purpose of mitigating any loss of response time between signal intervals, thus reducing pwm lag time. 

Sykes discloses (as modified for the reasons discussed above) in claim 4:  The drive circuit of claim 3, wherein said charge pump circuit further comprises: a field effect transistor (FET) coupled to said at least one capacitor and configured to selectively reference said at least one capacitor to the ground path or open circuit (SWC of figure 1 is a MOSFET switch to ground); and a control circuit (X) configured to: open said FET to reference said at least one capacitor to open circuit to charge said at least one capacitor through the solenoid coil (as discussed above as Sykes modified by Tojo for the reasons discussed above, where it would have been further obvious to provide such a switch to ground to drain the capacitor, or regulate the capacitor charge.) 

Sykes discloses (as modified for the reasons discussed above) in claim 5:  The drive circuit of claim 4, wherein said control circuit is further configured to couple said at least one capacitor to said flyback circuit to charge said at least one capacitor (the charging via the flyback is seen in paragraph 0038 via the diodes, where it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide the charging of the capacitor as taught in Tojo for that of Sykes via the flyback circuit of Sykes as taught in Tojo, for the purposes as discussed above.)

Sykes discloses (as modified for the reasons discussed above) in claim 6:  The drive circuit of claim 3, but Sykes does not disclose, although Tojo teaches: said charge pump circuit is further configured to couple said at least one capacitor in series with another solenoid coil to boost a voltage applied across said another solenoid coil (Tojo teaches that the capacitor charge pump circuit can be arranged in series with more than one solenoid coil, the solenoid coils in parallel with one another, the charge pump circuit arranged to service each of the operations of the solenoid coils of Tojo for the same reasons as discussed above in paragraphs 0038 to 0044, and considering that Tojo teaches multiple solenoid coils in the circuit figure 1 (id);  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange as taught in Tojo, for that of the circuit of Sykes, multiple solenoid coils in parallel with the charge pump circuit as taught in Tojo being further configured to couple said at least one capacitor in series with another solenoid coil as taught in Tojo and provide as taught in Tojo for that of Sykes multiple solenoid coils in parallel with the charge pump for the purpose of boosting a voltage applied across said another solenoid coil as taught in Tojo where the capacitor charge pump circuit can be arranged in series with more than one solenoid coil, the solenoid coils in parallel with one another, the charge pump circuit arranged to service each of the operations of the solenoid coils. 


Sykes discloses in claim 8:  A drive circuit for controlling a plurality of solenoid valve[[s]] (see Figure 3, 5B and paragraphs 0034, 0035, 0039, 0040, 0045) having respective solenoid coil[[s]] (at 110) and respective poppet[[s]] (therein per paragraph 0034) configured to translate therein, said drive circuit comprising: a supply bus configured to couple the respective solenoid coil[[s]] to a power supply and supply respective coil current[[s]] (see paragraph 0040, the HS control figure 3); respective return bus[[es]] configured to provide a ground path for the respective coil current[[s]] (see paragraph 0040 and LS control figure 3); respective bipolar diode[[s]] coupled in parallel to the respective solenoid coil[[s]] (130 figure 5B and see paragraph 0035, 0045 and the current flowing around in a loop operation (i.e. flyback circuit)); and respective switch[[es]] (320) coupled in series with the respective solenoid coil[[s]] (110) and configured to couple and decouple the respective solenoid coil[[s]] to said respective return bus[[es]] (with the LS transistor switch 320 paragraph 0040.) Sykes does not disclose, although Tojo teaches: a plurality of solenoids valves with coils and poppets (i.e. fuel injectors paragraph 0026, and the respective coils of Ai figure 1) all in parallel (per paragraphs 0036-0044); and considering Sykes teaches above single drive circuit with bipolar flyback diodes busses and switches, and Tojo teaches a plurality of solenoid coils in parallel with respective diodes busses and switches for parallel control of the solenoids;
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use a single drive circuit as taught in Sykes to drive a plurality of solenoid valves as taught in Tojo for that of Sykes, all for the purpose of for example controlling additional fluid flow throughput to multiple delivery locations, as taught in Tojo, and especially considering that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Sykes discloses (as modified for the reasons discussed above) in claim 9: The drive circuit of claim 8 further but Sykes does not disclose, although Tojo teaches: a charge pump circuit having a bank of capacitors (C/CT1/CT2), said charge pump circuit configured to momentarily change a reference of said bank of capacitors coupled in series with the respective solenoid coils to boost a voltage applied across the respective solenoid coils (a charge pump circuit with a capacitor (C/CT1/CT2) that is charged by the coil current see paragraphs 0038 and 0039, which supplies a larger voltage to the solenoid valve paragraphs 0036 and 0043-0044, for the purpose of mitigating any loss of response time between signal intervals, thus reducing pwm lag time.) 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Tojo, for that of Sykes, a charge pump circuit having a series of capacitors as taught in Tojo, said charge pump circuit can momentarily change a reference of said capacitors coupled in series with the solenoid coils as modified above to boost a voltage applied across the solenoid coils as taught in Tojo where a charge pump circuit with capacitors can be charged by the coil currents as taught in Tojo, and which can supply a larger voltage to the solenoid valves as taught in Tojo for that of Sykes, all for the purpose of mitigating any loss of response time between signal intervals, thus reducing pwm lag time. 

Sykes discloses (as modified for the reasons discussed above) in claim 10:  The drive circuit of claim 9, wherein said charge pump circuit further comprises: a field effect transistor (FET) coupled to said bank of capacitors and configured to selectively reference said bank of capacitors to the ground path or open circuit (SWC of figure 1 is a MOSFET switch to ground for the capacitors); and a control circuit configured to: open said FET to reference said bank of capacitors to open circuit to charge said bank of capacitors through the respective solenoid coils (as discussed above as Sykes modified by Tojo for the reasons discussed above, where it would have been further obvious to provide such a switch to ground to drain the capacitor, or regulate the capacitors charge via the solenoid coil current as taught by Tojo.)

Sykes discloses (as modified for the reasons discussed above) in claim 11:  The drive circuit of claim 9, but Sykes does not disclose, although Tojo teaches: the plurality of solenoid valves comprises a first group of valves controlled out of phase with respect to a second group of valves, wherein said respective switches for said first group of valves are synchronized to open and close together, and wherein said respective switches for said second group of valves are synchronized to open and close together (paragraph 0026 an 0041 where the synchronization of the switches SW provides for out of phase control via the controller X of Tojo, all for the purpose of fluid flow delivery through the valves.) 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to as taught in Tojo, provide for control to the solenoid valves of Sykes/Tojo, as taught in Tojo where the plurality of solenoid valves can be controlled out of phase via a first group of valves with respect to a second group of valves, via respective switches for said first group of valves so as to open and close together as taught in Tojo, and wherein said respective switches for said second group of valves are synchronized to open and close together as taught in Tojo, where the synchronization of the switches SW provides for out of phase control via the controller X of Tojo for that of Sykes as modified by Tojo above, all for the purpose of fluid flow delivery through the valves, and for the reasons discussed above. 

Sykes discloses (as modified for the reasons discussed above) in claim 13:  The drive circuit of claim 11, wherein said first group of valves comprises only one solenoid valve, and wherein said second group of valves comprises only one other solenoid valve (the groups considered alternative grouping under MPEP 2131, Sykes as modified by Tojo having at least one solenoid and another in parallel for the groups.)

Sykes discloses (as modified for the reasons discussed above) in claim 14:  The drive circuit of claim 8, wherein said respective switches each comprise a semiconductor device having drain-source voltage rating of at least a bus voltage for said supply bus plus a reverse breakdown voltage of said respective bipolar diodes ( The (reverse) breakdown voltage of the TVS diode (130) is given with 30 volts in paragraph 0035, the bus voltage is given with 12 V in 0040 and the drain-source voltage rating of the semiconductor switch is given with 60V in 0060, exceeding the sum of the former values.) 

Sykes discloses in claim 18:  The method of claim 15 but does not disclose, although Tojo teaches: charging a capacitor of a charge pump circuit ((a charge pump circuit with a capacitor (C/CT1/CT2) that is charged by the coil current see paragraphs 0038 and 0039) using a coil current conducted through the solenoid coil (id); and momentarily changing a reference of the capacitor coupled in series with the solenoid coil to boost a voltage applied across the solenoid coil (the capacitor and battery combination which supplies a larger voltage to the solenoid valve paragraphs 0036 and 0043-0044, for the purpose of mitigating any loss of response time between signal intervals, thus reducing pwm lag time.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Tojo, for that of Sykes, a charge pump circuit having at least one capacitor as taught in Tojo, said charge pump circuit can momentarily change a reference of said at least one capacitor coupled in series with the solenoid coil to boost a voltage applied across the solenoid coil as taught in Tojo where a charge pump circuit with a capacitor can be charged by the coil current as taught in Tojo, and which can supply a larger voltage to the solenoid valve as taught in Tojo for that of Sykes, all for the purpose of mitigating any loss of response time between signal intervals, thus reducing pwm lag time. 

Sykes discloses (as modified for the reasons discussed above) in claim 19:  The method of claim 18, wherein momentarily changing the reference of the capacitor comprises: commutating a field effect transistor (FET) coupled to a positive pole of the capacitor and configured to selectively reference the capacitor to the ground path (SWC of figure 1 is a MOSFET switch to ground and a control circuit (X) configured to: open said FET to reference said at least one capacitor to open circuit to charge said at least one capacitor through the solenoid coil, as discussed above as Sykes modified by Tojo for the reasons discussed above, where it would have been further obvious to provide such a switch to ground to drain the capacitor, or regulate the capacitor charge.)

Sykes discloses (as modified for the reasons discussed above) in claim 20:  The method of claim 18, wherein charging the capacitor comprises: closing at least one FET to couple the solenoid coil to the capacitor (SWC of figure 1 is a MOSFET switch to ground and a control circuit (X) configured to: open said FET to reference said at least one capacitor to open circuit to charge said at least one capacitor through the solenoid coil as discussed above as Sykes modified by Tojo for the reasons discussed above, where it would have been further obvious to provide such a switch to ground to drain the capacitor, or regulate the capacitor charge.)

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claims 12 and 21 “a plurality of switches configured to couple said bank of capacitors for said charge pump circuit to the respective solenoid coils for said first group of valves and for said second group of valves to charge said bank of capacitors through the respective solenoid coils” in combination with the other limitations set forth in the independent claim and/or as set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753